DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-24 are allowed.
The rejection under 35 U.S.C. § 112a is withdrawn in response to applicant’s arguments filed with the claims under examination and based on the support in paragraph 0015.
The following is a listing of the closest prior art:
Masputra (US 2013/0204965) teaches runtime calls to a library.  Masputra also teaches changing which buffers are used based on a workload.  Masputra does not teach runtime calls to buffers or reconfiguring a level of service attribute of a single buffer based on the type of workload allocated to the buffer.  Therefore Masputra cannot teach the recited “detect a runtime call to a communication library, wherein the runtime call identifies a memory buffer, determine that a class of service (CLOS) attribute is associated with the memory buffer, and issue a driver instruction to modify the CLOS attribute in response to the runtime wherein the CLOS attribute associated with the memory buffer is reconfigurable and is based on a type of workload to which the memory buffer is allocated” as a whole.
Pope (US 2013/0121183) teaches a runtime call identifying a memory buffer but generally fails to teach the other claimed limitations and therefore cannot teach the recited “detect a runtime call to a communication library, wherein the runtime call identifies a memory buffer, determine that a class of service (CLOS) attribute is associated with the memory buffer, and issue a driver instruction to modify the CLOS attribute in response to the runtime wherein the CLOS attribute associated with the memory 
Storm (Adaptive Self-Tuning Memory in DB2 2006) teaches adapting buffers to workload.  See page 1083, first paragraph.  Storm does not teach runtime calls or libraries so it cannot teach the recited “detect a runtime call to a communication library, wherein the runtime call identifies a memory buffer, determine that a class of service (CLOS) attribute is associated with the memory buffer, and issue a driver instruction to modify the CLOS attribute in response to the runtime wherein the CLOS attribute associated with the memory buffer is reconfigurable and is based on a type of workload to which the memory buffer is allocated” as a whole.
Aviles (US 2009/0182945) teaches: “In addition or in the alternative, the files may be cached in the enterprise cache cluster using dynamically adjustable cache policies that reflect application workloads that change over time.” Aviles paragraph 0008.  “A method, system and program are disclosed for accelerating data storage access by caching selected data in a scalable, stand-alone cluster of high-performance memory-based devices that transparently monitors NFS and CIFS traffic between clients and NAS subsystems and caches files using dynamically adjustable cache policies that reflect the business requirements and/or application workloads that change over time.” Aviles paragraph 0019.  Aviles does not discuss libraries, or teach calls that identify a buffer and therefore cannot teach the recited “detect a runtime call to a communication library, wherein the runtime call identifies a memory buffer, determine that a class of service (CLOS) attribute is associated with the memory buffer, and issue a driver instruction to modify the CLOS attribute in response to the runtime wherein the CLOS attribute associated with the memory buffer is reconfigurable and is based on a type of workload to which the memory buffer is allocated” as a whole.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139